Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
Claims 1, 3 and 20 are amended.  Claims 1-20 remain pending.  

Response to Arguments 
The 35 USC 112(b) rejections of claim 20 is withdrawn in view of the claim amendments to claim 20.
Examiner notes a new grounds of rejection presented in this Office action where in the instant rejection Claims 1, 3-5, 7-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulat (cited in rejection) in view of Martens (cited in rejection), as previously Claims 1, 3-5, 7-11, 16, and 19 were rejected as anticipated under 35 USC 103 by Bulat.
Applicant remarks filed 8/19/2021 regarding the amended claim limitations are not found persuasive and are rejected with previously cited areas of Bulat thus examiner responds to the arguments in order to clarify the office's position and aid in compact prosecution.

Applicant's arguments, see page 7-9, filed 8/19/2021 regarding Rejection of Claims 1, 3-5, 7-9, 11, 16, and 19 Under 35 U.S.C. 102 and Rejection of Claims 2, 6, 10, 12-15, 17, 18, and 20 Under 35 U.S.C. & 103  have been fully considered but they are not persuasive. 
Applicant submits “Applicant has amended Claim 1 to further define that the two-dimensional data points used to predict the two-dimensional location data for each feature point location are only from the RGB image. In contrast, Bulat uses two-dimensional location data from the heatmaps and the RGB image. As such, Applicant respectfully submits that Claim 1 is patentable over Bulat.” (Remarks pgs 8-9)
The examiner respectfully disagrees.
Examiner notes that the claims are not amended in the manner submitted by applicant, specifically In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the two-dimensional data points used to predict the two-dimensional location data for each feature point location are only from the RGB image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, examiner notes that even if the claims were amended to include “the two-dimensional data points used to predict the two-dimensional location data for each feature point location are only from the RGB image” this feature is still taught by Bulat (See Bulat Fig. 1, Fig. 2 N heatmaps are generated from input RBG image during the first stage).
The amended claims 1, 3 and 20 in fact recite “wherein the received plurality of two-dimensional location data points are the only two-dimensional location data points used to (See Bulat Fig. 2 caption; Pg. 6 “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps produced by the part detection subnetwork, along with the input image” where heatmaps correspond to two-dimensional location data thus the only two-dimensional location data input).
The response are sufficient for applicant arguments against all remaining claims.

Claim Interpretation
Claims 1-20 are use of the language “only RGB image” is interpreted in light of the specification and applicant remarks filed 4/21/2021 pages 7-9 and paragraphs 56-58 of the specification disclosing single-shot" feature point prediction models.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Applicant’s specification discloses device-readable media in paragraph [0079] without further description.  Additionally, specification describes a computer-readable medium in paragraph [0054] of the published specification as including communications 
In order to overcome this rejection, Examiner suggests that Applicant change the claim terms "device-readable" to "non-transitory device-readable media” or "non-transitory computer-readable media”
For further guidance, please see the Director’s memo dated 1/26/2010.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulat, et al., "Human Pose Estimation via Convolutional Part Heatmap Regression", In Computer Vision and Pattern Recognition, September 06, 2016,15 Pages, in view of Martens; Harald Aagaard et al. US 6252974 B1
Claims 1 and 3, Bulat discloses A computer-implemented method for predicting a location of a feature point of an articulated object (See Bulat the part detection of occluded body parts as explained in the caption of fig. 2)
comprising:
receiving, at a processor, a plurality of data points comprising a first set of data points and a second set of one or more data points (See Bulat Fig. 2 first row, caption first set correspond to the visible parts, second set to occluded parts; Pg. 6 Regression subnetwork “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps produced by the part detection subnetwork, along with the input image...”), wherein each data point of the first set comprises a two-dimensional location corresponding to a feature point of the articulated object (See Bulat fig. 2 first row, see locations of visible parts in fig. 2, e.g. "visible knee” Fig. 2 caption; Pg. 6 Regression subnetwork input), and 
each data point of the second set corresponds to a feature point of the articulated object (See Bulat fig. 2 first row, see heatmaps of occluded parts; Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..”);
inputting into a first machine learning model (See Bulat Pg. 3 “deep regression subnetwork” Pg. 6 Regression subnetwork; Fig. 6 Pg. 9-10 Regression subnetwork) the first set and the second set (See Bulat fig. 2 first row, caption Pg. 6 “..the N heatmaps, along with the input image...”) , wherein the machine learning model is trained to:
receive a plurality of two-dimensional location data points each corresponding to a feature point location of an articulated object (See Bulat Fig. 2 caption; Pg. 6 “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps from a red, green, and blue (RGB) image (See Bulat Fig. 1 and 2 input image is clearly an RGB image; (See Bulat Fig. 2 caption; Pg. 6 “the input image”).
where one or more of the received two-dimensional location data of the articulated object are missing (See Bulat fig. 2 first row, see heatmaps of occluded parts, Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing), and
using the RGB image, as the only image used to (See Bulat Fig. 1 and 2 input image is clearly a single an RGB image), predict two-dimensional location data for each feature point location that was missing (See Bulat fig. 2 second row, Pg. 6 Regression subnetwork “..the regression part of our network to rely on contextual information (provided by the remaining parts) in order to predict the location of these parts..”),  and wherein the received plurality of two-dimensional location data points are the only two-dimensional location data points used to predict the two-dimensional location data for each feature point location that was missing (See Bulat Fig. 2 caption; Pg. 6 “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps produced by the part detection subnetwork, along with the input image” where heatmaps correspond to two-dimensional location data and are the only two-dimensional location data used); and
receiving from the first machine learning model predicted two-dimensional location data for each data point of the second set of data points (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork… provide high confidence for the correct location of the occluded parts..”; Fig. 7 poses obtained using our method).
each data point of the second set corresponds to a missing feature point of the articulated object that is missing (See Bulat fig. 2 first row, see heatmaps of occluded parts; Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” emphasis added);
Bulat does not explicitly disclose each data point of the second set corresponds to a feature point of the articulated object without associated two-dimensional location data or wherein the two-dimensional location data is identified as missing; and
where one or more of the received two-dimensional location data of the articulated object are identified as missing.
Martens teaches each data point of the second set corresponds to a feature point of the articulated object without associated two-dimensional location data or wherein the two-dimensional location data is identified as missing; and where one or more of the received two-dimensional location data of the articulated object are identified as missing (See Martens Fig. 1 Col. 4 Line 12-25  “The Local Occlusion Detector 110 receives video input 150 and analyzes the frames of the video input for local occlusion patterns” [equivalent of second set of one or more data points]  “Global Depth Model Generator 120 combines information about the local occlusion patterns into a depth model 130. Based on the depth model 130, estimated depths 160 are output”  [equivalent to machine learning model to predict location data]; Col. 5 Lines 1-30 “…The output from the Local Occlusion Detector 110 will thus be a list of feature points indices, together with a Found or NotFound label for each feature point ... feature points that are not found are regarded as being occluded..”; Fig. 3, 4 and 7 Col. 6 Lines 50-60).
identified as missing, as taught by Martens, in order for modelling of the depth dimension of occluded objects (Martens Col 1 lines 5-12).

Regarding Claim 4, the combination discloses combining the first set of the data points with the predicted second set of data points (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork..” output contains visible and occluded parts).
Regarding Claim 5, the combination discloses wherein the first machine learning model is a probabilistic machine learning model, and the predicted two- dimensional location data comprises one of multiple samples of a distribution, a single sample of a distribution or a mean of a distribution as a single sample (See Bulat fig. 2 second row, caption “..second row shows the output of our regression subnetwork..” output heatmap is a distribution).
Regarding Claim 7, the combination discloses wherein each of the received data points of the first set and second set is a labelled feature of an articulated object (See Bulat fig. 2, see the name of the parts; Pg. 5 “..encode part label information as a set of N binary maps, one for each part..”).
Regarding Claim 8, the combination discloses the plurality of two- dimensional location data points received at the processor correspond to a labeled image of the articulated object, and each label identifies a feature point of the articulated object (See Bulat fig. 2, see the name of the parts;, Pg. 5 “..encode part label information as a set of N binary maps, one for each part..”).

Regarding Claim 9, the combination discloses wherein at least one of the feature points corresponds to a joint location of the articulated object (See Bulat fig. 2, see the name of the part; Pg. 5 “..encode part label information as a set of N binary maps, one for each part..” e.g. wrist, knee or ankle).

Regarding Claim 10, the combination teaches a Boolean value input into the first machine learning model for a single data point identifies whether the data point belongs to the first set or the second set (See Martens Fig. 1 Col. 5 Lines 1-30 “…The output from the Local Occlusion Detector 110 will thus be a list of feature points indices, together with a Found or NotFound label for each feature point ... feature points that are not found are regarded as being occluded..” Found/Notfound equivalent of boolean value; Fig. 3, 4 and 7 Col. 6 Lines 50-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include a Boolean value input into the first machine learning model for a single data point identifies whether the data point belongs to the first set or the second set as taught by Martens, in order modelling of the depth dimension of occluded objects (Martens Col 1 lines 5-12).

 Claim 11, the combination discloses wherein a value of a received data point either being of a specific value or belonging within a specific range of values identifies whether the data point belongs to the first set or the second set (See Bulat fig. 2 first row, see heatmaps of occluded parts; Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing).
Regarding Claim 16, the combination discloses the combined set of two-dimensional data inputted comprises a plurality of samples for each two- dimensional location data point (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork..” output heatmap is a distribution).
Regarding Claim 19, the combination discloses one or more device-readable media with device-executable instructions that, when executed by a computing system, direct the computing system to perform for performing operations comprising the method steps of claim 3 (See Bulat the part detection of occluded body parts as explained in the caption of fig. 2 inherent on a computing device).

Claims 2, 6, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bulat (cited above) and Martens (cited above), as applied to claims 1 and 3, further in view of Datta; Sandeep Robert et al. US 20190087965.

Regarding Claim 2, the combination teaches a computing-based device (See Bulat the part detection of occluded body parts as explained in the caption of fig. 2 inherent on a computing device).
 a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, a complex programmable logic device.
Datta teaches a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, a complex programmable logic device (See Datta [0391]-[0393] “..a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing The apparatus can include special purpose logic circuitry..FPGA..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip as taught by Datta, in order to reduce the dimensionality (Datta [0103]).

Regarding Claims 6 and 17, the combination discloses the machine learning model (See Bulat Pg. 6 Regression subnetwork) predicts locations of features that are not detected and combines the predicted locations with locations of the plurality of two-dimensional location data points (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork… provide high confidence for the correct location of the occluded parts..”; Fig. 7 poses obtained using our method).
The combination does not explicitly disclose the machine learning model is a conditional variational autoencoder.
the machine learning model is a conditional variational autoencoder (See Datta [0103] “..a structured variational autoencoder for dimensionality reduction..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include a conditional variational autoencoder as taught by Datta, in order to reduce the dimensionality (Datta [0103]).

Regarding Claim 18, The combination discloses the machine learning model (See Bulat Pg. 6 Regression subnetwork). 
The combination does not explicitly disclose the machine learning component is stored in memory in one of a smartphone, a tablet computer a games console and a laptop computer.
Datta teaches wherein the machine learning component is stored in memory in one of a smartphone, a tablet computer a games console and a laptop computer (See Datta [0394] telephone PDA, game console).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include a smartphone, a tablet computer a games console and a laptop computer, as taught by Datta, in order to reduce the dimensionality (Datta [0103]).


Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bulat (cited above) and Martens (cited above), as applied to claims 1 and 3, Shotton, et al., "Real-Time Human Pose Recognition in Parts from Single Depth Images", In Journal of Communications of the ACM, Volume 56, Issue 1, January 01, 2013, pp. 116-124.

Regarding Claims 12 and 20, Bulat discloses A computer-implemented method for predicting a location of a feature point of an articulated object (See Bulat the part detection of occluded body parts as explained in the caption of fig. 2)
comprising:
receiving, at a processor, a plurality of data points comprising a first set of data points and a second set of one or more data points (See Bulat Fig. 2 first row, caption first set correspond to the visible parts, second set to occluded parts; Pg. 6 Regression subnetwork “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps produced by the part detection subnetwork, along with the input image...”), wherein each data point of the first set comprises a two-dimensional location corresponding to a feature point of the articulated object (See Bulat fig. 2 first row, see locations of visible parts in fig. 2, e.g. "visible knee” Fig. 2 caption; Pg. 6 Regression subnetwork input), and 
each data point of the second set corresponds to a feature point of the articulated object (See Bulat fig. 2 first row, see heatmaps of occluded parts; Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..”);
inputting into a first machine learning model (See Bulat Pg. 3 “deep regression subnetwork” Pg. 6 Regression subnetwork; Fig. 6 Pg. 9-10 Regression subnetwork) the first set and the second set (See Bulat fig. 2 first row, caption Pg. 6 “..the N heatmaps, along with the input image...”) , wherein the machine learning model is trained to:
receive a plurality of two-dimensional location data points each corresponding to a feature point location of an articulated object (See Bulat Fig. 2 caption; Pg. 6 “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps produced by the part detection subnetwork, along with the input image”) from a red, green, and blue (RGB) image (See Bulat Fig. 1 and 2 input image is clearly an RGB image; (See Bulat Fig. 2 caption; Pg. 6 “the input image”).
where one or more of the received two-dimensional location data of the articulated object are missing (See Bulat fig. 2 first row, see heatmaps of occluded parts, Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing), and
using the RGB image, as the only image used to (See Bulat Fig. 1 and 2 input image is clearly a single an RGB image), predict two-dimensional location data for each feature point location that was missing (See Bulat fig. 2 second row, Pg. 6 Regression subnetwork “..the regression part of our network to rely on contextual information (provided by the remaining parts) in order to predict the location of these parts..” ),  and wherein the received plurality of two-dimensional location data points are the only two-dimensional location data points used to predict the two-dimensional location data for each feature point location that was missing (See Bulat Fig. 2 caption; Pg. 6 “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps produced by the part detection subnetwork, along with ; and
receiving from the first machine learning model predicted two-dimensional location data for each data point of the second set of data points (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork… provide high confidence for the correct location of the occluded parts..”; Fig. 7 poses obtained using our method).
Bulat teaches each data point of the second set corresponds to a missing feature point of the articulated object that is missing (See Bulat fig. 2 first row, see heatmaps of occluded parts; Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” emphasis added); and 
Bulat does not explicitly disclose each data point of the second set corresponds to a feature point of the articulated object without associated two-dimensional location data or wherein the two-dimensional location data is identified as missing; and
where one or more of the received two-dimensional location data of the articulated object are identified as missing.
Martens teaches each data point of the second set corresponds to a feature point of the articulated object without associated two-dimensional location data or wherein the two-dimensional location data is identified as missing; and where one or more of the received two-dimensional location data of the articulated object are identified as missing (See Martens Fig. 1 Col. 4 Line 12-25  “The Local Occlusion Detector 110 receives video input 150 and analyzes the frames of the video input for local occlusion patterns” [equivalent of second set of one or more data points]  “Global Depth Model Generator 120 combines information about the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the data points of Bulat to include each data point of the second set corresponds to a feature point of the articulated object without associated two-dimensional location data or wherein the two-dimensional location data is identified as missing; and where one or more of the received two-dimensional location data of the articulated object are identified as missing, as taught by Martens, in order modelling of the depth dimension of occluded objects (Martens Col 1 lines 5-12).
The combination of Bulat and Martens teaches the combined set of two- dimensional data (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork..” output contains visible and occluded parts).  The combination does not explicitly disclose inputting into a second machine learning model the combined set of two- dimensional data, wherein the second machine learning model is a probabilistic machine learning model trained to receive a plurality of two-dimensional location data points and predict a distribution in a third dimension for each received two- dimensional location data point; sampling a third dimension value from each distribution; and outputting the third-dimensional sample.
Shotton teaches inputting into a second machine learning model the combined set of two- dimensional data, wherein the second machine learning model is a probabilistic machine See Shotton Fig. 1, Fig. 5 inferred body parts eq. of combined set of two-dimensional data, joint proposals eq. distribution in third demension 3.4 Joint position proposal see density estimator per body part equations (7) and (8) where P(c|I,xi) equiv of combined set two-dimensional data and detected joint position equiv of third dimensional sample as shown Fig. 5 and Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination of Bulat and Martens, to include inputting into a second machine learning model the combined set of two- dimensional data, wherein the second machine learning model is a probabilistic machine learning model trained to receive a plurality of two-dimensional location data points and predict a distribution in a third dimension for each received two- dimensional location data point; sampling a third dimension value from each distribution; and outputting the third-dimensional sample, as taught by Shotton, in order to spatially localize joints of interest (Shotton Pg. 2 Col. 1 Paragraph 2).

Regarding Claim 13, the combination teaches the third- dimensional sample comprises one of multiple samples of the distribution, a single sample of the distribution or a mean of the distribution (See Shotton Fig. 1, Fig. 5 inferred body parts eq. of combined set of two-dimensional data, joint proposals eq. distribution in third demension 3.4 Joint position proposal see density estimator per body part equations (7) and (8) where P(c|I,xi) equiv of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to the third- dimensional sample comprises one of multiple samples of the distribution, a single sample of the distribution or a mean of the distribution, as taught by Shotton, in order to spatially localize joints of interest (Shotton Pg. 2 Col. 1 Paragraph 2).

Regarding Claim 14, the combination teaches adding the third-dimensional sample for each two-dimensional data point to the respective two-dimensional data point to create a plurality of three-dimensional data points (See Shotton Fig. 1, Fig. 5 inferred body parts eq. of combined set of two-dimensional data, joint proposals eq. distribution in third dimension 3.4 Joint position proposal see density estimator per body part equations (7) and (8) where P(c|I,xi) equiv of combined set two-dimensional data and detected joint position equiv of third dimensional sample as shown Fig. 5 and Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to adding the third-dimensional sample for each two-dimensional data point to the respective two-dimensional data point to create a plurality of three-dimensional data points, as taught by Shotton, in order to spatially localize joints of interest (Shotton Pg. 2 Col. 1 Paragraph 2).

Claim 15, the combination teaches wherein there is no feedback of location data from a previously output of the second machine learning model as an input into either the first machine learning model or the second machine learning model (See rejections of Claims 3 and 12, Bulat nor Shotton teach requirement of feedback of location data from previous output).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-1323.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/UMAIR AHSAN/Examiner, Art Unit 2647